Citation Nr: 1701985	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 20, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to TDIU.  In a March 2011 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 100 percent disability rating effective September 10, 2010.  The question remains, however, whether other service connected disability separately caused unemployability prior to this date.  The Veteran filed his formal claim for TDIU in November 2008 and his met the schedular criteria contained in 38 C.F.R. § 4.16 based on disability other than TDIU this entire period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

During a February 2009 VA general medical examination, the examiner found that the service connected disability did not prevent unemployability.  Review of this examination reveals that the examiner did not provide adequate rationale for this opinion.  The Board finds that an examination in which an examiner further discusses the impact of the service-connected disability (other than PTSD) on the Veteran's ability to maintain substantially gainful employment, to include providing examples of the type of work he could do, is necessary to assist in developing this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, a new opinion should be provided regarding the impact the Veteran's pre-September 2010 service-connected disabilities had on his employability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for his service-connected incomplete paralysis of right radial nerve, residuals of shell fragment wounds to left muscle group III and XIV, residuals of a shell fragment wound to right muscle group XIV, left upper eyelid scar, laparotomy scar, and left forearm scar; this specifically includes treatment records from the Central Alabama Veterans Health Care System from July 2009 to September 2010.

2. After completing directive (1), the AOJ should provide the claims file to an appropriate medical professional(s) to assess the impact his service-connected incomplete paralysis of right radial nerve, residuals of shell fragment wounds to left muscle group III and XIV, residuals of a shell fragment wound to right muscle group XIV, left upper eyelid scar, laparotomy scar, and left forearm scar had on his employability prior to September 10, 2010.  

The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner(s) in conjunction with the file review(s).  Upon review of the record, the examiner(s) should offer an opinion regarding the impact the Veteran's service-connected incomplete paralysis of right radial nerve, residuals of shell fragment wounds to left muscle group III and XIV, residuals of a shell fragment wound to right muscle group XIV, left upper eyelid scar, laparotomy scar, and left forearm scar (but not his age or any non-service connected disabilities) had on his ability to engage in substantially gainful employment consistent with his education and experience PRIOR to September 10, 2010.  The examiner(s) should describe the types of employment that would have been precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

3. The AOJ should then review the obtained VA medical opinion(s) to ensure that it is responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

